Order, Supreme Court, New York County (William Davis, J.), entered April 19, 1991, which, inter alia, granted the Gruzen defendants’ motion for summary judgment dismissing the complaint and all cross-claims asserted against them, unanimously affirmed, without costs.
Plaintiff, the owner of the premises located at 306 East 61st Street, commenced this action against the owners of the adjacent building located at 303 East 60th Street, its architects ("the Gruzen defendants”), and various other contractors asserting, inter alia, that these parties negligently underpinned its building in such a manner as to cause damage to its structural soundness.
*347The IAS Court properly granted summary judgment to the Gruzen defendants. The Gruzen defendants submitted documentary evidence consisting of an agreement between them and the predecessor in interest to 303 East 60th Street which completely exonerated them from liability for construction defects or safety precautions in connection with the project (see, Jewish Bd. of Guardians v Grumman Allied Indus., 96 AD2d 465, 467, affd 62 NY2d 684). The Gruzen defendants also came forward with other contractual documents placing the responsibility for the design and construction of the underpinning system on others.
Those opposing the Gruzen defendants’ motion failed to come forward with sufficient proof to demonstrate the existence of triable issues of fact concerning the Gruzen defendants’ involvement with the design and construction of the underpinning system (see, Diocese of Rochester v R-Monde Contrs., 148 Misc 2d 926, affd for reasons stated 166 AD2d 891), or their awareness of a defect and their failure to notify the owner of it (Board of Educ. v Sargent, Webster, Crenshaw & Folley, 146 AD2d 190, 196, lv denied 75 NY2d 702). Concur —Murphy, P. J., Carro, Milonas, Ellerin and Kupferman, JJ.